77,) r r.,r1
                                        .11      [i'~s                                       09/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0447


                                         OP 21-0447
                                                                            FILED
 LOUIS TED CAYE,                                                             SEP 21 2021
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
              Petitioner,                                                   State of Montana



       v.
                                                                      ORDER
 MARK JOHNSON,
 Warden, Butte-Silver Bow Detention Center,

              Respondent.


       Representing himself, Petitioner Louis Ted Caye seeks habeas corpus relief because
his "attorneys are in fact depriving [him] of [his] liberty and [he] would like [his] arguments
investigated more thoroughly." Caye raises six arguments, including: (1) no knowledge
of omnibus hearing or the resulting document; (2) his speedy trial waiver was forced and
coerced; (3) improper medical attention; (4) his refusal to take a plea offer resulted in
Judge Krueger not signing an order granting an unopposed motion; (5) after appointment
of new counsel, Caye's former attorney begins working for the prosecutor's office; and
(6) his new attorneys sought a bond reduction hearing in June 2021 which has not been
addressed by the court. Caye requests dismissal with prejudice for his underlying case in
the Butte-Silver Bow District Court because of his assertion of severe prejudice. Caye is
currently incarcerated in the Butte-Silver Bow Detention Center.
       Caye includes several documents from the District Court and copies of
correspondence from counsel as well as copies of his medical kites.                 From the
March 24, 2021 copy of the register of actions, the State of Montana charged Caye with
deliberate homicide and criminal possession of dangerous drugs in December 2019. The
District Court granted leave to file on January 6, 2020.            Caye was arraigned on
January 16, 2020. We point out that a defendant does not have to appear at an omnibus
hearing, pursuant to 46-13-110(3), MCA. The court has reset the jury trial in this matter
at least twice, and Caye's counsel filed the waiver of speedy trial on November 23, 2020.
We also point out that on the same day, Caye received a five-day furlough from the
Detention Center.
       Upon review, we conclude that Caye's remedy is not through habeas corpus relief.
Section 46-22-101(1), MCA. Caye is correct that habeas corpus is the remedy for
challenging the legal sufficiency of the cause of incarceration. See August v. Burns,
79 Mont. 198, 213, 255 P. 737, 741 (1927) ("The purpose of a writ of habeas corpus is to
determine the legality or illegality of the restraint alleged to be exercised. It is available
only to those persons . . . unlawfully imprisoned or restrained of their liberty."). Caye,
however, has not demonstrated illegal incarceration because he is not unlawfully restrained
of his liberty. The cause of his incarceration is due to the pending criminal offenses.
       This Court does not conduct investigations. As stated, Caye has counsel to represent
him in his underlying proceeding. Caye's issues are more appropriate on appeal after he
has been convicted and sentenced. An appeal is the proper forum in which to litigate issues
arising from a conviction and sentence.       State v. Wright, 2001 MT 282, In 36-37,
307 Mont. 349, 42 P.3d 753. Habeas corpus does not offer an alternative remedy to a direct
appeal. Caye is not entitled to dismissal of his underlying criminal case. Therefore,
       IT IS ORDERED that Caye's Petition for Writ of Habeas Corpus is DENIED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to
Kelli Johnson Fivey, Deputy County Attorney; to Nick Hyde and Andrew Jenks,
Defense Counsel; to Tom Powers, Clerk of District Court, under Cause No. DC-19-314; to
counsel of record; to Colleen Ambrose, DOC Legal Counsel, and to Ted Louis Caye
personally.
       DATED this         day of September, 2021.




                                              2
3